Citation Nr: 1726480	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for patellar tendinitis and patellofemoral syndrome of the left knee.

2.  Entitlement to service connection for patellofemoral syndrome of the right knee.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a thoracolumbar spine disability, to include scoliosis and degenerative disc disease.

5.  Entitlement to service connection for a headache disability, to include as secondary to a knee disability.

6.  Entitlement to service connection for a bilateral eye disability (claimed as blurred vision), to include as secondary to a knee disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Brian M. Epstein, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 1988.  He had additional service with the Marine Corps Reserve, which includes verified periods of active duty for training (ACDUTRA) from May 1980 to August 1980 and from June 1981 to August 1981.   

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied service connection for Osgood-Schlatter disease, a neck disability, scoliosis, herniated disc, headaches, and blurred vision and denied a TDIU.

The Veteran requested a Board hearing before a Veterans Law Judge on his July 2013 substantive appeal (VA Form 9).  He was notified that his Board hearing had been scheduled for a date in September 2015, but he failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to adjudicate the Veteran's claim as if his hearing request had been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

In November 2015, the Board remanded these matters for further development.

The issues of entitlement to service connection for a cervical spine disability, a thoracolumbar spine disability, a headache disability, and a bilateral eye disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's patellar tendonitis and patellofemoral syndrome of the left knee had its onset in service.

2.  The evidence is at least evenly balanced as to whether the Veteran's patellofemoral syndrome of the right knee had its onset in service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for patellar tendonitis and patellofemoral syndrome of the left knee are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for patellofemoral syndrome of the right knee are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claims of service connection for patellar tendonitis and patellofemoral syndrome of the left knee and patellofemoral syndrome of the right knee, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim of service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, 370 F. 3d at 1089.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the report of the Veteran's January 1985 entrance examination indicates that there were no knee abnormalities at the time he was examined, accepted, and enrolled for service.  As no defect of the knees was noted at entry into the period of service from February 1985 to January 1988, the Veteran is entitled to the presumption of soundness and the Board must consider whether that presumption is rebutted by clear and unmistakable evidence. 

Service treatment records include a February 1982 record of treatment for intermittent tendonitis of both knees which was aggravated with running.  He had been evaluated by a civilian doctor and further evaluation was necessary.  In light of this evidence, the Board concludes that there is clear and unmistakable evidence of a bilateral knee disorder that existed prior to the Veteran's period of active service from February 1985 to January 1988.  The remaining question with regard to the presumption of soundness is whether his bilateral knee disorder was clearly and unmistakably not aggravated during that period of service.  See 38 U.S.C.A. § 1111. 

The Veteran has reported on various occasions (including during a December 2011 VA examination and in a January 2012 statement, a statement received in September 2013, and a September 2014 statement) that he experienced knee pain during his period of service from February 1985 to January 1988 and that the pain was worse while running and carrying heavy equipment.  He has reported that bilateral knee symptomatology has continued in the years since service and medical records dated from July 1998 to July 2011 document reports of chronic bilateral knee pain and tenderness.  Diagnoses of a left knee strain and Osgood-Schlatter disease were provided.

During the December 2011 VA examination, the Veteran reported that he experienced minor aches and pains of the left knee prior to service, but that his symptoms worsened during service due to running and carrying heavy gear.  The pain was located in the front of the left knee.  He experienced persistent and worsening pain following service which caused difficulty with walking and he occasionally used a knee brace if the area became sore.  In addition to the left knee, he had also experienced ongoing right knee pain for many years, but his right knee symptoms were not as bad as the left knee.

Examination revealed limited and painful motion of both knees and weakened movement, excess fatigability, and swelling of the left knee.  There was also tenderness or pain to palpation for joint line or soft tissues of the left knee.  The Veteran was diagnosed as having patellar tendinitis of the left knee and bilateral patellofemoral syndrome of the knees.

The physician who conducted the December 2011 VA examination opined that the Veteran's claimed bilateral knee disability was likely ("at least as likely as not"/"50 percent or greater probability") incurred in or caused by service.  He also opined that the Veteran's claimed knee disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  He reasoned that an August 1981 service treatment record appeared to reference a history of intermittent tendinitis of both knees (the in-service record of bilateral knee tendinitis is actually dated in February 1982).  There was no notation of any knee treatment and the Veteran reported that he did not have a history of painful joints or a "trick or locked knee" on a July 1988 report of medical history form.  Also, there was no evidence of any Osgood Schlatter disease or a worsening of this disease in the Veteran's service treatment records.

The physician further reasoned that the Veteran was diagnosed as having patellar tendinitis of the left knee and bilateral patellofemoral syndrome of the knees during the December 2011 examination.  Although his in-service condition could not be known in detail, the reported diagnosis at the time was consistent with the signs and symptoms present during the December 2011 examination.  The indication of "intermittent tendinitis" in his service treatment records suggested that it was an ongoing concern in service, which was consistent with his history of chronicity of symptoms.  The Veteran did not report any other condition, event, or injury which might have caused his current knee symptoms.  Given the lack of a diagnosis of Osgood-Schlatter disease or an exacerbation of the disease in service, and given the diagnosis of tendinitis in service as compared with his currently diagnosed disabilities, it appeared likely ("at least as likely as not") that the current knee disabilities were caused by or a result of his tendinitis in service, rather than that his Osgood-Schlatter disease was aggravated by service.

The December 2011 opinions are based upon an examination of the Veteran and a review of his medical records and reported history, and they are accompanied by specific rationales which are consistent with the evidence of record.  Hence, the December 2011 opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Board points out that the rationale which accompanies the December 2011 opinion that the Veteran's claimed knee disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness reflects that the aggravation opinion pertains only to the claimed Osgood-Schlatter disease.  There is no specific opinion pertaining to whether the pre-existing bilateral tendinitis of the knees (as documented in the February 1982 service treatment record) was aggravated during the period of service from February 1985 to January 1988.
Additionally, the Veteran is competent to report bilateral knee symptoms during his period of active service as well as the continuance of such symptoms in the years since service.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331.  The Board acknowledges that the Veteran has provided some information which is inconsistent with a continuity of knee symptomatology in the years since service.  For instance, he reported on a July 1988 report of medical history form that he was neither experiencing, nor had he ever experienced, any "swollen or painful joints" or "trick or locked knee."  Nevertheless, the Veteran's July 1988 report is itself inaccurate because there is documentation of treatment for earlier bilateral knee symptoms in February 1982.  As there no other evidence that explicitly contradicts the Veteran's reports and his reports are otherwise generally consistent with the evidence of record, the Board concludes that the Veteran's reports of continuing knee symptoms in the years since service are credible.

In sum, based upon the clinical evidence contained in the Veteran's service treatment records, the post-service treatment records, and the Veteran's competent and credible reports of a continuity of bilateral knee symptomatology in the years since service, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is not clear and unmistakable that there was no aggravation of his pre-existing bilateral tendinitis of the knees during the period of service from February 1985 to January 1988.  As such, the presumption of soundness is not rebutted.

Turning to the elements of a service connection claim, the December 2011 VA examination report reveals that the Veteran has been diagnosed as having bilateral patellofemoral syndrome of the knees and patellar tendinitis of the left knee.  Thus, current knee disabilities have been demonstrated.  Given these diagnoses, the issues have been recharacterized as indicated on the title page, notwithstanding the Veteran's initial characterization of the disability for which he was claiming service connection as Osgood Schlatter Disease.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim).  The Veteran has provided competent and credible reports of bilateral knee symptoms associated with physical activity during his period of service from February 1985 to January 1988 and in the years since that time.  Moreover, the physician who conducted the December 2011 VA examination opined that it was likely that the Veteran's current bilateral knee disability was associated with the knee problems documented in his service treatment records.  

The Board acknowledges that the in-service knee tendinitis noted by the December 2011 examiner did not occur during a period of active service.  Nevertheless, in light of the Veteran's reports of continuous knee symptoms in the years since his period of active service, the documentation of continuing knee symptoms in his post-service treatment records, and the December 2011 opinion, the Board finds that the evidence is approximately evenly balanced on the question of whether the Veteran's current bilateral knee disability had its onset in service.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, entitlement to service connection for the currently diagnosed patellar tendinitis of the left knee and bilateral patellofemoral syndrome of the knees is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for patellar tendinitis and patellofemoral syndrome of the left knee is granted.

Entitlement to service connection for patellofemoral syndrome of the right knee is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, medical records (including a July 2015 VA nurse practitioner note and a September 2015 VA optometry consultation notate) indicate that the Veteran has experienced back pain, headaches, and blurred vision and that he has been diagnosed as having bilateral dry eye syndrome.  He has also reported that he experiences neck pain.  The Veteran has suggested that his claimed symptoms began during service and that they have continued in the years since that time, but there is some evidence to the contrary.  For instance, there is no evidence of any complaints of or treatment for neck problems, back problems, headaches, or eye problems in his service treatment records, there is no clinical evidence of any such problems for many years following service, and he has provided reports and information which are inconsistent with a continuity of neck, back, headache, and eye symptomatology in the years since service.  In the alternative, the Veteran contends that his claimed headache and eye disabilities are related to his now service-connected bilateral knee disabilities.

In sum, there is competent evidence of persistent or recurrent symptoms of a cervical spine disability, a thoracolumbar spine disability, a headache disability, and a bilateral eye disability and competent evidence of a continuity of symptomatology in the years since service.  Thus, the evidence suggests that the Veteran's claimed disabilities may be related to service.  As such, the Board finds that VA's duty to obtain examinations as to the nature and etiology of any current cervical spine disability, thoracolumbar spine disability, headache disability, and bilateral eye disability is triggered.  Such examinations are needed to determine the nature of any such disabilities and whether any such claimed disabilities were incurred in service.

As for the claim for a TDIU, this claim is inextricably intertwined with the service connection issues being remanded.  Hence, the Board will defer adjudication of the TDIU issue at this time.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

A July 2015 VA nurse practitioner note reflects that the Veteran received treatment for spinal problems at "St. Joe."  The AOJ has not attempted to obtain any relevant treatment records from this facility.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Implement the Board's decision with respect to the grant of service connection for patellar tendinitis of the left knee and bilateral patellofemoral syndrome of the knees and assign initial disability ratings for these disabilities.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a cervical spine disability, a thoracolumbar spine disability, a headache disability, and an eye disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a cervical spine disability, a thoracolumbar spine disability, a headache disability, and an eye disability from "St. Joe" (see the July 2015 VA nurse practitioner note) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records contained in the Lexington Vista electronic records system and dated since December 2016; and 

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current cervical spine disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any cervical spine disabilities that have been diagnosed since approximately October 2010 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current cervical spine disability had its onset during the period of active service from February 1985 to January 1988, had its onset in the year immediately following this period of service (in the case of any currently diagnosed arthritis), had it onset during either period of ACDUTRA from May 1980 to August 1980 or from June 1981 to August 1981, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any cervical spine disability diagnosed since approximately October 2010 and the Veteran's reports of cervical spine problems in service and in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of continuing cervical spine symptoms in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for cervical spine problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. However, the examiner must also consider the inconsistent information concerning a continuity of cervical spine symptomatology in the years since service.  

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current thoracolumbar spine disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any thoracolumbar spine disabilities that have been diagnosed since approximately October 2010 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current thoracolumbar spine disability had its onset during the period of active service from February 1985 to January 1988, had its onset in the year immediately following this period of service (in the case of any currently diagnosed arthritis), had it onset during either period of ACDUTRA from May 1980 to August 1980 or from June 1981 to August 1981, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any thoracolumbar spine disability diagnosed since approximately October 2010 and the Veteran's reports of thoracolumbar spine problems in service and in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of continuing thoracolumbar spine symptoms in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for thoracolumbar spine problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of thoracolumbar spine symptomatology in the years since service.  

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current headache disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any headache disabilities that have been diagnosed since approximately October 2010 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset during the period of active service from February 1985 to January 1988, had its onset in the year immediately following this period of service (in the case of any currently diagnosed organic disease of the nervous system), had it onset during either period of ACDUTRA from May 1980 to August 1980 or from June 1981 to August 1981, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current headache disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected patellar tendinitis and patellofemoral syndrome of the left knee and/or patellofemoral syndrome of the right knee?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any headache disability diagnosed since approximately October 2010 and the Veteran's reports of headaches in service and in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of continuing headaches in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of headache symptomatology in the years since service.  

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current eye disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any eye disabilities that have been diagnosed since approximately October 2010 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current eye disability had its onset during the period of active service from February 1985 to January 1988, had it onset during either period of ACDUTRA from May 1980 to August 1980 or from June 1981 to August 1981, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current eye disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected patellar tendinitis and patellofemoral syndrome of the left knee and/or patellofemoral syndrome of the right knee?

(c)  Which diagnosed eye conditions, if any, are refractive errors not caused by acquired disability?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any eye disability diagnosed since approximately October 2010 and the Veteran's reports of eye problems in service and in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of continuing eye symptoms in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of eye symptomatology in the years since service.  

8.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers all additional relevant evidence received since the most recent SSOC in December 2016.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


